DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance: 
While, U.S. Pub. No. 2016/0263710 to Yoshida teaches 
Referring to claims 1, 14, A system and method for operating a non-autogenous workpiece processing system, the workpiece processing system including a system controller, a pivotable processing head bearing a wire feeder operable to discharge filler wire and a beam emitter operable to melt the filler wire, and an actuator operable to selectively pivot the processing head (paragraph 2, 82, Fig. 1, paragraph 32-40), the method comprising: receiving, via the system controller from a position sensor, sensor signals indicative of a wire location of the filler wire discharged into a joint region by the wire feeder; determining, via the system controller based on the received sensor signals, a wire displacement between the wire location; determining, via the system controller, if the wire displacement is greater than a threshold wire displacement value (Fig. 5, 8, paragraph 58-59, paragraph 73); and transmitting, via the system controller to the actuator, a command signal to pivot the processing head as the filler wire is discharged from the wire feeder (paragraphs 70-72).

And U.S. Pub. No. 2006/0070986 to Ihde teaches 
Referring to claims 1, 14, A system and method for operating a non-autogenous workpiece processing system, the workpiece processing system including a system controller, a wire feeder operable to discharge filler wire, the method comprising: receiving, via the system controller from a position sensor, sensor signals (paragraph 35-42); determining, via the system controller responsive to the sensor signals, a corrective force calculated; and transmitting, via the system controller to the actuator, a command signal to apply the corrective force to the filler wire as the filler wire is discharged from the wire feeder (paragraphs 45-47).

Neither Yoshida nor Ihde, taken either alone or in obvious combination disclose all the claimed features of applicant’s instant invention, specifically including: 
Referring to claims 1, 14, A system and method for operating a non-autogenous workpiece processing system, the workpiece processing system including a system controller, a pivotable processing head bearing a wire feeder operable to discharge filler wire and a beam emitter operable to melt the filler wire, and an actuator operable to selectively pivot the processing head, the method comprising: receiving, via the system controller from a position sensor, sensor signals indicative of a wire location of the filler wire discharged into a joint region by the wire feeder; determining, via the system controller based on the received sensor signals, a wire displacement between the wire location and a beam location of a beam emitted onto the joint region by the beam emitter; determining, via the system controller, if the wire displacement is greater than a threshold wire displacement value; determining, via the system controller responsive to the wire displacement being greater than the threshold wire displacement value, a corrective force calculated to reduce the wire displacement to below the threshold wire displacement value; and transmitting, via the system controller to the actuator, a command signal to pivot the processing head to thereby apply the corrective force to the filler wire as the filler wire is discharged from the wire feeder.
It is for these reasons that applicant’s invention defines over the prior art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754. The examiner can normally be reached 9:30am-6:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Sean Shechtman/           Primary Examiner, Art Unit 2896